Order entered March 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00124-CV

  IN RE RSR CORPORATION AND QUEMETCO METALS LIMITED, INC., Relators

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-13797

                                           ORDER
       The Court has before it real parties in interest’s March 19, 2013 unopposed motion for

extension of time of one day to file response. The Court GRANTS the motion and ORDERS

the response tendered on March 19, 2013 timely filed as of that date.


                                                      /s/   JIM MOSELEY
                                                            JUSTICE